Case 1:19-cv-00018-JTN-ESC ECF No. 17 filed 05/10/19 PagelD.215 Page 1of4

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF
MICHIGAN SOUTHERN DIVISION

 

WACKER NEUSON PRODUCTION Case No. 1:19-cv-00018-JTN-ESC
AMERICAS, LLC, a Wisconsin limited
liability company, HON. JANET T. NEFF

Plaintiff,

v

CITY OF NORTON SHORES, a Michigan
Municipal Corporation,

 

Defendant.
VARNUM LLP WILLIAMS HUGHES PLLC
Adam J. Brody (P62035) Douglas M. Hughes (P30958)
Jeffrey D. Koelzer (P78602) Enrika L.F. McGahan (P55860)
Attorneys for Plaintiff John M. Karafa (P36007
333 Bridge St NW Attorneys for Plaintiffs
PO Box 352 120 W. Apple Avenue
Grand Rapids, MI 49501-0352 Muskegon, MI 49440
(616) 336-6000 (231) 726-4857

 

DEFENDANT CITY OF NORTON SHORES’ AFFIRMATIVE DEFENSES

NOW COMES Defendant, City of Norton Shores (the “City"), by and through its
counsel, Williams Hughes PLLC, and for its notice of Affirmative ad other potential Defenses to
the Complaint of Plaintiff, Wacker Neuson Production Americas, LLC (“Plaintiff Wacker

Corporation”), states:

FIRST DEFENSE
(Failure to State a Claim)

Plaintiff's Complaint, in whole or in part, fails to state a claim upon which legal relief can

be granted and/or, except as to damages, there remains no genuine issue as to any material
Case 1:19-cv-00018-JTN-ESC ECF No. 17 filed 05/10/19 PagelD.216 Page 2 of 4

fact and Defendant is or will be entitled to Judgment as a matter of law. MCR 2.116 (C)(8),
(C)(10). In this regard, among other factors to be discovered, Plaintiff's complaint and its

attached documents demonstrate the absence of merit to Plaintiff's stated causes of action.

SECOND DEFENSE
(Insufficient Evidence -- No Liability)

Defendant denies any and all liability in this case to Plaintiff and denies that the evidence
is sufficient to warrant a finding that Defendant owed and/or breached any duty to Plaintiff,
whether in contract or otherwise.

THIRD DEFENSE
(Good Faith)

At all times relevant to this action, contrary to Plaintiff's actions and claims, Defendant’s
actions and claims have been in good faith in all material respects, and at all material times,
including but not limited to its acts and decisions in approving Plaintiff Wacker Corporation’s
application for an Industrial Facilities Exemption Certificate (“IFEC”), in reliance on Plaintiff's
representations, and in exchange for Plaintiff's promises and commitments.

FOURTH DEFENSE
(Absence of Good Faith)

At all times material to this action, Plaintiff Wacker Corporation failed to exercise good
faith in the performance of its contractual and statutory duties and responsibilities, by breaching
its Act 198 Agreement with the Defendant City by closing its industrial facility's operations in the
Plaintiff City’s jurisdiction during the effective dates of the IFEC, among other things, rendering
Plaintiff Wacker estopped from making any complaint against Defendant City, which performed
in accordance with its promises and commitments.

FIFTH DEFENSE
(Plaintiffs Failure to Mitigate)

Plaintiff has/nad an obligation to mitigate damages, or at least to not present excessive
claims, and to the extent the evidence demonstrates Plaintiff's failure in this regard, Defendant

will be entitled to judgment in its favor, or alternatively, a reduction or adjustment in damages
Case 1:19-cv-00018-JTN-ESC ECF No. 17 filed 05/10/19 PagelD.217 Page 3 of 4

commensurate with the degree of Plaintiff's failure to mitigate.

SIXTH DEFENSE
(Equitable and/or Promissory Estoppel)

Plaintiff's claims are barred, in whole or in part, based on the doctrine(s) of promissory
estoppel and/or equitable estoppel. In this regard, any claim of damages Plaintiff Wacker
Corporation would purport to make would be subject to dismissal based on estoppel, arising
from Plaintiff Wacker’s representations, promises, and commitments to Defendant City, upon
which Defendant City detrimentally relied, rendering it unjust for Plaintiff Wacker to make any
claim against Defendant City, let alone attempt to prevail on any such claim.

SEVENTH DEFENSE
(Unjust Enrichment)

Plaintiff seeks by its complaint to be unjustly enriched at Defendant’s expense, and to

this extent Plaintiff's claims are estopped, barred and/or limited pursuant to principles of equity.
EIGHTH DEFENSE
(Commercially Unreasonable Conduct)

Plaintiff's claims are barred and/or limited by evidence of its commercially unreasonable

conduct in the performance of its obligations, or its failure to perform its obligations.
NINTH DEFENSE
(Excessive Claims/Fraud/Mistake)

Plaintiff's claims are barred or limited to the extent found to be excessive in fact and/or
as a matter of law, or the result of innocent or intentional misrepresentations, upon which
Defendant City relied to its detriment, or from other causes.

TENTH DEFENSE
(Unclean Hands)

Plaintiff's claims are barred, estopped, and/or limited in equity pursuant to the doctrine of
Unciean Hands; further in this regard, Plaintiff's purported damages arose from Plaintiff's own

conduct and/or the conduct of its agents for which it is accountable,
Case 1:19-cv-00018-JTN-ESC ECF No. 17 filed 05/10/19 PagelD.218 Page 4 of 4

WHEREFORE, Defendant/Counter-Plaintiff, City of Norton Shores, requests that this
Honorable Court enter judgment in its favor and against Plaintiff/Counter-Defendant, Wacker
Neuson Production Americas, LLC, in an amount not less than $951,346.94, plus all applicable
statutory interest, fees, and costs, and any other relief, in equity or under law, to which the City

of Norton Shores is deemed to be entitled.

Respectfully submitted,

Williams Hughes PLLC

Dated: May 8, 2019 By: /s/ John M. Karafa
John M, Karafa (P36007)
120 W. Apple Avenue
Muskegon, MI 49440
(231) 726-4857
